Citation Nr: 1510353	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-15 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for histoplasmosis of both eyes, formerly claimed a Jenson Juxta-papillar chorioretinitis of both eyes.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from September 3 to November 7, 1970. 

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Historically, the Veteran was notified in March 1980 of a rating decision which denied service connection for Jenson Juxta-papillar chorioretinitis of both eyes, but the Veteran did not appeal that decision.  

The Veteran testified at a hearing in July 2013 before the undersigned sitting at the RO.  A transcript of this proceeding has been included in the claims folder.

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal, except the transcript of the travel Board hearing and VA treatment (CAPRI) records.  

The Board finds that new and material evidence has been submitted to reopen the claim for service connection for histoplasmosis of both eyes, formerly claimed a Jenson Juxta-papillar chorioretinitis of both eyes.  However, prior to adjudication of the claim on the merits, further development is required.  Therefore, de novo adjudication of the claim for service connection for histoplasmosis of both eyes, formerly claimed a Jenson Juxta-papillar chorioretinitis of both eyes, is being remanded, is addressed in the REMAND portion of the decision below, and is REMANDED.



FINDINGS OF FACT

1.  The Veteran did not appeal the March 1980 rating decision, of which he was notified that same month, that denied service connection for Jenson Juxta-papillar chorioretinitis of both eyes.  

2.  The March 1980 rating decision is final.  

3.  New and material evidence has been submitted which, in part, establishes that histoplasmosis of both eyes is the same disability as Jenson Juxta-papillar chorioretinitis of both eyes.  


CONCLUSIONS OF LAW

1.  The March 1980 rating decision denying service connection for Jenson Juxta-papillar chorioretinitis of both eyes is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  

2.  The new and material evidence since the March 1980 rating decision denying service connection for Jenson Juxta-papillar chorioretinitis of both eyes, when considered with the old evidence, is sufficient to reopen the claim for service connection for histoplasmosis of both eyes, formerly claimed a Jenson Juxta-papillar chorioretinitis of both eyes. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

By letter in February 2010 the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the Veteran was notified of the information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  It also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The United States Court of Appeals for Veterans Claims (Court) had held in Kent v. Nicholson, 20 Vet. App. 1 (2006) that in a new and material evidence claim, the VCAA notice must include not only that evidence and information needed to reopen the claim and the elements required for claim substantiation, but also the reason(s) for the prior denial, i.e., which element(s) was not previously substantiated.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This was also done by the February 2010 letter.

In a precedential opinion the VA Office of the General Counsel held in VAOPGCPREC 6-2014 that Kent v. Nicholson, 20 Vet. App. 1 (2006) was no longer valid because of subsequent decisions of the U.S. Court of Appeals for the Federal Circuit in Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed.Cir.2007) and Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed.Cir. 2009) (Vazquez-Flores II), and because of revisions in 2012 to 38 U.S.C.A. § 5103(a) by Pub.Law No. 112-154, §504(a), 126 Stat. 1165, 1191 (2012).  VAOPGCPREC 6-2014 determined that the VCAA only requires claim-specific notice and not case-specific notice.  Thus, there was no requirement to provide notice of the reason(s) for the prior denial, i.e., (the elements for claim substantiation that were found not to exist).  

As to the duty to assist, addressing this aspect of compliance with the VCAA will be deferred pending remand of the case for additional development, except to note that 38 C.F.R. § 3.103(c)(2) requires that a presiding official fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The travel Board hearing in this case focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  The Veteran has not alleged that there was any deficiency with respect to the hearing, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

Additionally, the Board notes that pursuant to the Veteran's request he was provide copies of the service treatment records (STRs) which are on file in May 2010.  Moreover, at his request he was provided with a copy of the claim file in April 2013 and again in February 2015.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance for the purpose of adjudicating whether new and material evidence has been submitted to reopen the claim for service connection.  However, for the reasons which follow, de novo adjudication of this claim is deferred pending further development.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See 38 U.S.C.A. §§ 1110, 1131; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound.  38 U.S.C.A. § 1111 (West 2002).  Then the burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  VA may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096) (emphasis added); see also Horn v. Shinseki, 25 Vet. App. 231 (2012).  

If a pre-existing disability is found upon examination for entrance into service, the Veteran is not presumed to have been in sound condition but may, nevertheless, establish service connection if it is shown that the pre-existing disability was aggravated, i.e., underwent a permanent increase in severity, during service.  38 U.S.C.A. § 1111 (West 2002).  

VA regulations specifically prohibit service connection for congenital or developmental defects, such as refractive errors of the eyes, unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See 38 C.F.R. § 3.303(c) and VAOPGCPREC 82-90. 

Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.  38 C.F.R. § 3.304(b)(3) (2014).  

Background

The STRs include what appears to be the Veteran's August 15, 1970, examination for service entrance which found that his uncorrected distant visual acuity was 20/70 in the right eye and 20/400 in the left eye.  A notation dated August, 14, 1970, indicated that his vision was minimally acceptable.  It was also found that he had a refractive error.  In an adjunct medical history questionnaire, dated August 13, 1970, it was reported that he had or had had eye trouble and in a portion of that questionnaire for a summary of pertinent data it was noted that he had a visual defect.  

An undated report by an optometrist reflects that the Veteran's uncorrected distant visual acuity was 20/30 in the right eye, correctable to 20/30; and it was 20/200 in the left eye, correctable to 20/100.  

An undated report of a medical board examination reflects that it was found that the Veteran had poor vision in the left eye, a scotoma in both eyes, and Jensen Juxtapapillary "chorioretinitis" in both eyes.  

A September 17, 1970, report of a Medical Board states that the Veteran had a history of variable visual acuity over the past few years.  An examination had revealed vision of 20/20 in the right eye and 20/50 in the left.  A fundus examination revealed inactive Jensen's juxtapapillary chorioretinitis in both eyes.  Field examination revealed bilateral central cecal scotomas, as predicted.  The diagnosis was inactive Jensen's juxtapapillary chorioretinitis, bilaterally, which was not incurred in line of duty and which had existed prior to service.  It was recommended that he be found unfit for induction or enlistment, and it was found that he did not met the requirements for retention in service.  It was reported that his "EAD" was "3 August 1970."  

A formal Medical Board Proceedings report, dated October 27, 1970, shows that it was found that the Veteran was medically fit for further military service, and that he had inactive Jensen's juxtapapillary chorioretinitis, bilaterally, which was not incurred in line of duty and which had existed prior to service.  It was stated that this disability's approximate date of origin was "childhood" and existed prior to service but was not caused incident to service or aggravated by active duty.  

Historically, the Veteran was notified in March 1980 of a rating decision that month which denied service connection for Jenson Juxta-papillar chorioretinitis of both eyes.  He did not appeal that decision.  That decision noted that the Veteran's STRs showed that he had minimally acceptable visual acuity upon entrance into service.  Shortly, thereafter, he was evaluated and found to have Jenson Juxta-papillar chorioretinitis of both eyes since childhood with variable visual acuity.  His case was evaluated by a medical board and he was separated from service.  The medical board found that his condition pre-existed service and was not aggravated by his short period of military service.  

Records from the Social Security Administration (SSA) show that the Veteran was awarded disability benefits in 2001.  Records in conjunction with that claim reflect that the Veteran reported that his first episode of visual impairment was in 1970.  

The Veteran applied to reopen his claim in January 2010.  The additional evidence submitted since the 1980 rating decision includes private clinical records and VA treatment records that document that he has histoplasmosis of both eyes.  

Although it appears that the Veteran was twice afforded copies of his STRs, in 2013 he submitted photocopies of what appear to be service records which are not on file.  One such record is dated September 3, 1970, and, in part, states "ref item #48 approved per T/Con Mrs. Fletcher OPO DA 17 Aug 1970 RMS Balto MD."   Another photocopy date September 10, 1970, is a Medical Hold Notification and shows that because he was examined and found to have a physical defect.  He was in a "Hold" status and not to be transferred off post due to poor vision, and this form was to, in itself, constitute a temporary profile in lieu of DA From 3349.  A third document was a request for separation for the convenience of the government and reflects that the Veteran requested separation from service due to a physical condition which rendered him unfit for enlistment.  Had this condition been known at the time of enlistment, it would have permanently disqualified him from service.  It further stated that the Veteran was advised by medical authorities at "Walson" Army Hospital that he had poor vision which rendered him physically unfit for enlistment.  The photocopy of this document does not bear the Veteran's actual signature.  

The Veteran was afforded a VA examination of his eyes in January 2013.  The diagnosis was that he had histoplasmosis in both eyes which resulted in visual impairment.  A claim file review confirmed that he had subnormal vision at a service entrance examination into service.  He was more thoroughly evaluated due to this initial finding and his best corrected vision was subnormal as well.  Further evaluation was performed and he was diagnosed with Jensen's juxtapapillary chorioretintis as the etiology for the abnormal findings on retinal examination and his decreased vision discovered at the entrance examination.  The diagnosis of histoplasmosis was given later as the etiology for his retinal findings and decreased vision.  The etiology of the eye condition present at the time the Veteran entered service, which was the cause for his poor vision, had not changed.  The name of the diagnosis named is what had changed.  The condition diagnosed as Jensen's juxtapapillary chorioretintis was the same condition that was re-diagnosed as histoplasmosis.  The original chorioretinitis did not result in the histoplasmosis because they are 2 different diagnoses given for the same condition.  The Veteran's eye condition had progressed since service but it was not aggravated by his military service. 

The Veteran testified at the travel Board hearing that he first underwent his entrance examination at Ft. Hollenberg and if a pre-existing eye condition had been found at that time he would not have been accepted into service. 

In the January 2011 notice of disagreement (NOD) by the service representative it was indicated that the Veteran believed that the wrong medical examination was used by VA in reaching its decision because his entrance examination was done in August 1970 at "Fort Holabird" in Maryland; whereas, the records used by VA were service examinations at Ft. Dix, New Jersey, which was a month after his initial medical examination and after he was sworn into military service.  In this VA Form 9, Appeal to the Board, the Veteran stated that he had actually entered military service on August 3, 1970 and not September 3, 1970, and that he had contracted his claimed eye disease during service.  

The Veteran testified at the travel Board hearing that he had no problems with his vision or eyes prior to or at entrance into service, and did not wear glasses prior to or at entrance into service.  Page 3 of the transcript.  In fact, he had done well shooting a .22 caliber rifle prior to service.  Page 4.  He had first noticed problems with his eyes after being transferred to Ft. Dix (New Jersey).  He had not made it out of the reception station at Ft. Dix but, rather, had been sent to a hospital.  However, at the hospital he was not told what the problem was with his eyes.  Page 4.  He had had only one examination during this time.  Page 5.  

The Veteran testified that he had next had trouble with his eyes in 1980, when he could not see very well while coming home from work.  Page 5.  He testified that from 1970 to 1980 he had had a restriction on his driver's license due to poor vision in one eye.  They had said it was his left eye but, actually, it was his right eye.  .  Page 6.  He had had several, sudden episodes of visual problems with the first occurring in 1970 during his military service, and later episodes in 1980, 1990 or 1991, and in 1997.  Pages 6 and 7.  After an episode of eye problems in 1990 or 1991, he had been sent to the Wilmer Eye Institute at John Hopkins but after being evaluated he was told that there was nothing that could be done for him.  Page 7.  The Veteran testified that he received compensation from the Social Security Administration due to his disability of the eyes.  Page 8.  He believed that he had contracted histoplasmosis, apparently from exposure to bird or bat feces, shortly after entrance into service, perhaps at Fr. Dix.  Pages 13 and 16.  He had first been examined for service at "Fort Hollenburg."  Pages 11 and 13.  The Veteran also testified that he believed that the stress that he had during active service may have played a role in his visual problems during service.  Page 14.  

Regardless of how the RO ruled on the question of reopening, the Board must decide that matter in the first instance.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

For applications to reopen, such as this, received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new and material if, and assuming its credibility, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  However, VA is not required to provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  

Analysis

In this case no additional evidence was submitted or received within one year of the March 1980 rating decision.  Thus, readjudication of the claim on a de novo basis is not warranted under the provisions of 38 C.F.R. § 3.156(b) (new and material evidence received prior to the expiration of the appeal period, or prior to an appellate decision if a timely appeal has been filed, (including evidence received prior to an appellate decision and referred by the Board to the RO without consideration in that decision (in accordance with 38 C.F.R. § 20.1304(b)(1)) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).   

Also, the Veteran has submitted what appears to be photocopies of STRs which appear to have not previously been on file.  

However, at this time the Board does not need to make a determination as to whether the claim must be readjudicated on a de novo basis under the provisions of 38 C.F.R. § 3.156(c) (at any time after VA issues a decision, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, without meeting the provisions of submission of new and material evidence under 38 C.F.R. § 3.156(a)). 

This is because the Board finds that there is new and material evidence which is sufficient to reopen the claim which, in turn, requires de novo adjudication of the claim.  Any determination as to whether the provisions of 38 C.F.R. § 3.156(c) are applicable in this case would have an impact on any potential effective date of a grant of service connection.  

The Board finds that the additional evidence justifies reopening of the claim because these include a diagnosis of histoplasmosis of both eyes, and the VA examination found that although the diagnosis during service and the claim addressed in the March 1980 rating decision, i.e., Jenson Juxta-papillar chorioretinitis of both eyes, is the same disability which the Veteran now has.  In other words, the ocular disability during service was then diagnostically classified as Jenson Juxta-papillar chorioretinitis of both eyes but is now diagnostically classified as histoplasmosis of both eyes.  

Both VA and private clinical records after military service reflect treatment for histoplasmosis of both eyes.  It was for the purpose of determining any relationship of the histoplasmosis and military service, as well as any relationship with or to Jenson Juxta-papillar chorioretinitis of both eyes, that the Veteran was provided a VA nexus examination in January 2013.  In Falzone v. Brown, 8 Vet. App. 398, 404 (1995) (where the issue was aggravation of pes planus) the Court stated that, where there was an application to reopen a claim, because the Veteran in that case was provided an examination to determine the nature and severity of the claimed condition, the examination would not have been necessary unless the claim was to be adjudicated on the merits.  In Falzone, at 404, the Court held that in rendering such assistance (i.e., obtaining a VA examination prior to reopening) VA performed a "de facto reopening" of the claim.  

Therefore, since the factual scenario in this case is essentially the same as in Falzone, Id., there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, this will be deferred pending completion of the additional development of the claim on remand.  


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for histoplasmosis of both eyes, formerly claimed a Jenson Juxta-papillar chorioretinitis of both eyes, is reopened.  


REMAND

In the Veteran's original claim for service connection, received in February 1980, he reported that there were two individuals (one of whom was his mother) that had knowledge of his claimed illness in 1970.  However, the Veteran did not submit any information from these individuals.  Inasmuch as such information could possibly relate to whether the Veteran had any eye disability which pre-existed active service, he should be requested to provide information from those individuals as to their knowledge of the status of his eyes, i.e., as to whether he had any eye disability that pre-existed service.  He should be informed that VA will assist him in attempting to obtain such information.  

Private clinical records of Dr. T. W. indicate that the Veteran was seen at "Wilmer" in 1992.  This is apparently a reference consistent with the Veteran's testimony that he was seen at the Wilmer Eye Institute at John Hopkins.  These records should be obtained. 

The Veteran provided an authorization to obtain records of Dr. Barber and in February 2010 the RO requested those records.  However, there was no response.  Under governing regulations, there must be at least two such attempts unless it is clear that a second attempt would be futile or no such records exist.  

In light of the Veteran's testimony that his actual examination for entrance into active service is not on file, the appropriate steps should be taken to ensure that all available STRs are obtained and associated with the claim file.  If necessary, the Veteran should be contacted to obtain any additional details which might assist in any such search.  In this regard, the Veteran should be requested to clarify how he obtained the additional service records which he submitted in 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide as much clarifying information as possible as to the reported examination for entrance into active service at "Fort Hollenburg" or "Ft. Holabird" Maryland in August 1970. 

The Veteran should be requested to clarify how he obtained the additional service records which he submitted in 2013.  

Then take the appropriate steps to search for any such putative examination for entrance into active service and if such record exists, they must be associated with the claim file.  

Also, take the appropriate steps to obtain the Veteran's service personnel records and associate them with the claim file.  

2.  Contact the Veteran and request that he provide as much clarifying information as possible as to all treatment or evaluations for any disability of his eyes which he may have had prior to active service, to include the inclusive dates and the full names of the treating source(s) and current address(es) of the custodian(s) of such records.  

If the Veteran replies in the affirmative, take the appropriate steps to locate and obtain such records by requesting that the Veteran provide up-to-date information as to who has custody of such records, if they still exist, and to provide the appropriate release to obtain such records.  

3.  Request that the Veteran provide any supporting statements from his mother and the other individual listed in his original February 1980 claim, as well as any other persons, with respect to whether he had any disability of his eyes prior to or at entrance into active service.  He is hereby informed that VA will assist him in attempting to obtain such evidence.  

4.  Contact the Veteran and request that he provide the inclusive dates of all hospitalizations, treatment or evaluation of his eyes at the Wilmer Eye Institute at John Hopkins.  He should be requested to execute and return the necessary release form for requesting such records and, if he executes and returns such form, the appropriate step(s) should be taken to locate and obtain such records (to include making two attempts to obtain such records if they exist).  

5.  Request that the Veteran execute and return an up-dated release form to obtain records of Dr. Barber.  If he does so, the appropriate step(s) should be taken to locate and obtain such records.  

6.  After the foregoing development has been accomplished, to the extent possible, obtain an addendum opinion from the January 2013 VA examiner which addresses the significance, if any, of (a) the Veteran's testimony that he did not wear prescription lenses at service entrance for any disability of his eyes; (b) his not having sought or received any treatment for disability of his eyes prior to active service; (c) the possibility (as the Veteran contends) that his current histoplasmosis is due to in-service exposure to bird or bat feces; (d) whether any in-service stress may have play a or any role in either the development or aggravation of his current eye disability.  

Also, if the additional development indicates that the Veteran was afforded an earlier examination for entrance into service, prior to that which is currently of record, and if that examination found no disability of the Veteran's eyes, provide an opinion, with supporting rationale, as to whether the evidence of record clearly and unmistakably shows that the Veteran's disability of the eyes pre-existed his active duty military service.  

If the answer to this question is affirmative, the evaluating medical personnel should then provide an opinion as to whether the evidence of record clearly and unmistakably shows that the pre-existing disability of the eyes was not aggravated by service, beyond the natural progression of the disorder.  

It must be noted that the proper standard for rendering an opinion is not whether it is as likely as not but, rather, whether there is clear and unmistakable evidence as to each of the above questions.  

If the evaluating medical personnel finds that the Veteran's disability of the eyes both clearly and unmistakably did not pre-exist his military service and also clearly and unmistakably underwent no increase above any natural progress, only then should the evaluating medical personnel render an opinion as to whether it is as likely as not that the Veteran's currently diagnosed disability of the eyes was incurred in his military service.  

Again, the evaluating medical personnel is advised that as to the questions of whether an eye disability both pre-existed service and was not aggravated during service, each of these questions must be addressed under the standard of "clear and unmistakable evidence" (that is, not subject to dispute); whereas, the question of possible direct incurrence during service must be addressed using the standard of whether it is likely as not (50 percent probability).  

If an interview with the Veteran and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled.  The report of the evaluation or examination should be associated with the Veteran's VA claims folder.  Rationale for all opinions should be provided.  If the evaluating medical personnel cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale. 

7.  The Veteran must be advised of the importance of reporting to any scheduled VA examination deemed necessary and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising of the time, date, and location of any scheduled VA examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to any examination deemed necessary, the claims folder must indicate whether the notification letter was returned as undeliverable.

8.  Then, review the claim folder and ensure that all of the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

9.  Thereafter, the Veteran's claim should be readjudicated on a de novo basis.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


